DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2-4,19,20. 
The office notes that claims 2, 19, and 20 each contain the same subject matter, and thus have been considered to form the same grouping for purpose of determination of unity
Group II, claim(s) 5-8
Group III, claim(s) 9-11
Group IV, claim(s) 12
Group V, claim(s) 13
Group VI, claim(s) 14
Group VII, claim(s) 15
Group VIII, claim(s) 16

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of independent Claims 1/17/18, this technical feature is not a special technical Holtom (US 2016/0146195), as presented below:
Claim 1
Holtom discloses:
“A method of controlling a wind turbine, the wind turbine comprising a plurality of blades (blades 4), two or more of the plurality of blades comprising one or more light detection and ranging (LIDAR) systems (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61) for performing LIDAR measurements by transmitting light beams and detecting reflected light beams (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61), wherein each of the LIDAR systems perform LIDAR measurements at different measurement points (Fig4-7, each LIDAR 5 are located in different blades 4; Para141,145,151-155, each LIDAR performs measurements at multiple ranges and points simultaneously or in succession), the method comprising: 
a) obtaining LIDAR measurements from the one or more LIDAR systems (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges) whilst the blades rotate (Para58,60,98-99,159, measurements occur during operation of the turbine, and correction due to blade flexing and acceleration is disclosed), in accordance with one or more measurement parameters (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges); 
b) storing the LIDAR measurements, each LIDAR measurement being stored with associated measurement data, the measurement data corresponding to the one or more measurement parameters (Para141,145,151-155, turbulence, eddies, gusts or other wind features is collected at multiple ranges); 
c) determining a wind parameter based on the stored LIDAR measurements and associated measurement data, the wind parameter being indicative of a property of wind upstream of the wind turbine (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); 
d) determining a control parameter of the wind turbine based on the wind parameter (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); and 
e) controlling the wind turbine according to the control parameter (Claim 55; Para66-67,145,152, wind turbine structure is adjusted based on determined control parameters).”
Claim 17
Holtom discloses:
“A control system for a wind turbine, the wind turbine comprising a plurality of blades (blades 4), two or more of the plurality of blades comprising one or more LIDAR systems (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61) for performing LIDAR measurements by transmitting light beams and detecting reflected light beams (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61), wherein each of the LIDAR systems perform LIDAR measurements at different measurement points (Fig4-7, each LIDAR 5 are located in different blades 4; Para141,145,151-155, each LIDAR performs measurements at multiple ranges and points simultaneously or in succession), the control system being configured to perform an operation, comprisinq:
a) obtaining LIDAR measurements from the one or more LIDAR systems (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges) whilst the blades rotate (Para58,60,98-99,159, measurements occur during operation of the turbine, and correction due to blade flexing and acceleration is disclosed), in accordance with one or more measurement parameters (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges); 
b) storing the LIDAR measurements, each LIDAR measurement being stored with associated measurement data, the measurement data corresponding to the one or more measurement parameters (Para141,145,151-155, turbulence, eddies, gusts or other wind features is collected at multiple ranges); 
c) determining a wind parameter based on the stored LIDAR measurements and associated measurement data, the wind parameter being indicative of a property of wind upstream of the wind turbine (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); 
d) determining a control parameter of the wind turbine based on the wind parameter (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); and 
e) controlling the wind turbine according to the control parameter (Claim 55; Para66-67,145,152, wind turbine structure is adjusted based on determined control parameters).”
Claim 18
Holtom discloses:
“A wind turbine (Fig4-7, wind turbine) comprising: 
a plurality of blades (blades 4), two or more of the plurality of blades comprising one or more LIDAR systems (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61) for performing LIDAR measurements by transmitting light beams and detecting reflected light beams (best seen Fig4-7, LIDAR sources and receivers 5; Para94,159; Claim 6,61), wherein each of the LIDAR systems perform LIDAR measurements at different measurement points (Fig4-7, each LIDAR 5 are located in different blades 4; Para141,145,151-155, each LIDAR performs measurements at multiple ranges and points simultaneously or in succession), and 
a control system configured to perform an operation, comprising: 
a) obtaining LIDAR measurements from the one or more LIDAR systems (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges) whilst the blades rotate (Para58,60,98-99,159, measurements occur during operation of the turbine, and correction due to blade flexing and acceleration is disclosed), in accordance with one or more measurement parameters (Para141,145,151-155, velocity, turbulence, eddies, gusts or other wind features is measured at multiple ranges); 
b) storing the LIDAR measurements, each LIDAR measurement being stored with associated measurement data, the measurement data corresponding to the one or more measurement parameters (Para141,145,151-155, turbulence, eddies, gusts or other wind features is collected at multiple ranges);
 c) determining a wind parameter based on the stored LIDAR measurements and associated measurement data, the wind parameter being indicative of a property of wind upstream of the wind turbine (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); 
d) determining a control parameter of the wind turbine based on the wind parameter (Claim 29,30; Para145,154, wind velocity at different ranges and locations are feed to the control system to improve control performance); and 
e) controlling the wind turbine according to the control parameter (Claim 55; Para66-67,145,152, wind turbine structure is adjusted based on determined control parameters).”

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN S HUNTER, JR/Examiner, Art Unit 3745        

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745